NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



MARQUELL STEVENS,                            )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-402
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed May 29, 2019.

Appeal from the Circuit Court for Pinellas
County; Brandt C. Downey, III, and William
H. Burgess, III, Judges.

Rachael E. Reese of O'Brien Hatfield,
P.A., Tampa, for Appellant.

Ashley Moody, Attorney General,
Tallahassee; David Campbell, and
Kelly O'Neill Assistant Attorney General,
Tampa, for Appellee.

PER CURIAM.


             Affirmed.


CASANUEVA, KELLY, and LUCAS, JJ., Concur.